Title: From James Madison to George Washington Parke Custis, 3 June 1810
From: Madison, James
To: Custis, George Washington Parke


        
          Sir
          Washington June 3d. 1810
        
        I have recd. your favor of the 31. May, accompanied by the specimens of wool, & followed by the opportunity of seeing your fine Rambuillet Merino Ram. I am much obliged by these marks of politeness, & particularly by the expressions of personal kindness which you have added to them. I have long thought that in the œconomy of our rural establishments, we ought by reducing the number of Black Cattle, and increasing that of sheep, to vary a proportion, adapted perhaps to the primitive circumstances of our Country, but the reason of which has long ceased. Such a change is much enforced by the additional value lately given to wool, & by the improvements of this article derived from external sources, as well as from the domestic which you have so laudably cherished & recommended to public attention. Having lately recd. a Treatise chiefly on Sheep & wool, by Lord Somerville a distinguished Patron of English improvements in both, I have supposed it might be agreeable to you to have a perusal of his observations. Accept Sir assurances of my esteem & friendly respects
        
          James Madison
        
      